ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_02_FR.txt. 86

DÉCLARATION DE M. REZEK

1. Tout en croyant que le traité de 1977 n’est plus en vigueur, je suis
en mesure d'accepter les conclusions de la majorité des membres de la
Cour pour ce qui est de l'essentiel, à savoir les conséquences pratiques
du présent arrêt, le programme de mesures qu’il invite les Etats en litige à
mettre en œuvre.

Mon opposition à la majorité se fonde plutôt sur des convictions théo-
riques ayant trait à la nature du traité de 1977 et aux effets, sur un enga-
gement bilatéral en cours d’exécution (ne déployant pas encore les effets
territoriaux qu'il était censé produire un jour), de Villicéité conjuguée que
représente l'existence, de la part des deux Etats en cause, d’attitudes
signifiant la disparition de animus contrahendi qui les aurait réunis
naguère.

2. Un engagement du type du traité bilatéral de 1977 ne saurait faire
l’objet d’une dénonciation ordinaire en cours d’exécution; mais la notifi-
cation hongroise du 19 mai 1992 n’a pas été une dénonciation ordinaire.
Elle est survenue après que les deux Parties eurent manqué à leurs enga-
gements réciproques, la Hongrie par l'abandon de travaux à sa charge, la
Tchécoslovaquie par adoption de la variante C. Je conçois la note du
19 mai 1992 comme étant l’acte formel de terminaison d’un traité que,
pour des raisons différentes et à plus d’une reprise auparavant, chacune
des Parties avait déjà répudié. Je vois donc dans l’espèce une hypothèse
hétérodoxe d’abrogation.

3. A mon avis, la règle pacta sunt servanda signifie que le traité crée
des droits réciproques entre les parties sur la base d’une conjonction
d'intérêts, d'une intégration de volontés souveraines qui probablement
continueront de coïncider au cours du temps. Lorsque des deux côtés du
processus conventionnel on se trouve dans la situation où on manque de
rigueur dans l’exécution de ce qu’a été convenu, l'engagement s’affaiblit
et devient vulnérable à la répudiation formelle d’une des parties, sans
égard à la question de savoir quelle a été celle des parties qui la première
a été amenée à négliger ses devoirs, et il importe peu que les parties aient
manqué de rigueur de différentes manières. Les traités tirent leur force de
la volonté des Etats qui les concluent. Ils ne possèdent pas une valeur
objective qui les sacralise indépendamment de cette communion d’inten-
tions.

4. J’estime que le traité de 1977 ne subsiste plus, abrogé qu'il a été par
l'attitude des deux parties. De cette conclusion, toutefois, je tire des
conséquences proches de celles que la majorité dégage de la survivance du
traité. Il y a, en premier lieu, des faits accomplis, et accomplis de bonne
foi. Il y a, aussi et surtout, le principe même de la bonne foi, qui doit

83
87 PROJET GABCIKOVO-NAGYMAROS (DÉCL. REZEK)
orienter en l'espèce l’accomplissement des devoirs réciproques, reliquats

d’un traité inappliqué par la faute commune des parties.

(Signé) Francisco REZEK.

84
